ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The after-final amendment filed 12 May 2021 has been considered but will not be entered for the following reasons. Specifically, the amendments to claim 41 add new limitations: new limiting language in the aqueous composition i.e. “comprising” to “consisting essentially of”, and changing the measurement of the components from a wt/wt basis (wt%) to a wt/volume basis (g/L). This narrowing of the scope of the claims would require further consideration and/or search.

It is noted that the oath or declaration filed 12 May 2021 (filed 3 page document) was submitted in a language other than English, with no explanation or translation. 

Response to Arguments
Applicant's arguments filed 12 May 2021 are directed to the claim amendments not entered and are thus not addressed at this time, except as discussed below where they are not persuasive. The claim amendments have not been entered and the claims remain rejected for the reasons of record from the 19 March 2021 Office Action.

On pages 8-10 of the response, applicant argues that Wandelmaier does not disclose the required alcohol in amounts as claimed. However, as set forth in the rejection of record, Wandelmaier discloses using solvents and additives to aqueous coating agents in total amounts of 1 to 20 wt%, 
Further, since the claim is directed to a dried coating, the amounts present in the aqueous composition are process limitations in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Still further, ‘429 discloses 0.1 to 10 wt %, preferably 0.25 to 5 wt% of a long chain alcohol, preferably having 4 to 20 C atoms that may be butanediol, an ethylene glycol ether, or a polypropylene glycol ether to aid with film formation in aqueous compositions (‘429 Paras 18, 172, 197).

On pages 10-11 of the response, applicant counters that the diol is not disclosed in Wandelmaier as a component in the binder, but rather would be reacted with the carbonic acid and thus of uncertain concentration, and that further ‘429 does not teach the diol for the same purpose as presently claimed. However, the long-chain alcohol pointed to by the examiner is explicitly disclosed as an organic solvent in Wandelmaier (Cols 11-12 Lines 56-3) and ethylene glycol monobutyl ether pointed to by the examiner is not listed as a diol that reacts with carbonic acid in Wandelmaier.  Further, as stated above the claims are directed to the final coated substrate, such that the measurable free content of diol in the aqueous composition does not necessarily distinguish over the art, especially since it does not appear that the diol content is measured after the aqueous composition is formulated. Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 


If the claim amendments were entered, the 112 rejections of record would be withdrawn except with regard to claim 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner’s supervisor, Callie E. Shosho, who can be reached on 571-272-1123.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL D. LOWREY
Examiner
Art Unit 1787


/D.D.L/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787